DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 11-20, in the reply filed on 4 October 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites a processor configured to 1) align the low-resolution images for the region acquired through the image sensor, 2) acquire a high-resolution image based on reconstructed images and 3) count the plurality of target substances in the high-resolution image based on the high-resolution image.  These functions are computer-implemented functional claims that form a special purpose computer.  For computer-implemented functional claims, the determination of sufficiency of the disclosure under 112a requires an inquiry into whether the specification provides a disclosure of the computer and algorithm that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonable conclude that the inventor possessed the claimed subject matter at the time of filing.  See MPEP § 2161.01(I).  
The instant specification does not describe an algorithm that 1) performs alignment of the low-resolution images, 2) acquires a high-resolution image based on reconstructed images and 3) counts the plurality of target substances based on the high-resolution image.  There is no discussion of how the processor achieves alignment, a high-resolution image or counting of the target substances.  The specification only states, without detail, the processor performs the recited functions.  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must disclose an algorithm and explain how the claimed function is achieved.
Applicant has failed to establish that one having ordinary skill in the art would understand how to program/instruct the processor to align the low-resolution images, acquire a high-resolution image from the low-resolution image and count the target substances from the high-resolution image from the disclosed architecture or flow charts.  It is noted that Figure 2A of the instant disclosure provides a general flow chart as to the process of the invention, but does not provide a flow chart that sufficiently discloses the algorithm that achieves the processor functions.  The flow charts show only the result of each step, but does not demonstrate how the processor aligns low-resolution images, acquires a high-resolution image from the low-resolution image and counts target substances based on the high-resolution image.  Furthermore, the processor is not tied to the flow chart of Fig. 2A.  The instant specification fails to indicate specific algorithms for how the processor performs the recited functions.  The instant specification describes only the result of each step performed by the processor and no algorithm corresponding to how the software is programmed to achieve each result and therefore does not provide sufficient written description for the claimed software.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (US 2014/0118529).
Zheng et al. teach a device comprising:
a light irradiator configured to irradiate a biochip, which comprises a plurality of target substances excluding a fluorescence-labeled material, with light (light illuminator, par. 11-13);
an image sensor configured to correspond to at least a portion of the light-irradiated biochip and acquire low-resolution images for a region comprising the plurality of target substances (radiation detector captures a plurality of low-resolution intensity images, par. 11); and
a processor configured to align the low-resolution images for the region acquired through the image sensor (processor stitches together the low-resolution images of overlapping regions, par. 11-12), acquire high resolution image based on reconstructed images for the region (processor recovers high-resolution image from iteratively stitching together high-resolution images, par. 11-12) and count the plurality of target substances in the high-resolution image based on the high-resolution image (image processing including cell counting is performed on the reconstructed image, par. 205). 
With respect to claim 12, Zheng et al. teach the light irradiator of the device comprising a plurality of light irradiators that emit light at different angles (par. 11-13, 55, 59 and 70-71), the image sensor is a CMOS image sensor (par. 81) and the processor is configured to align a plurality of images acquired through the CMOS image sensor based on a wavelength of the predetermined light and a plurality of angles thereof (par. 119) and pixel values (par. 147), and count the plurality of target substances based on the multilayer images (count, par. 205).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2014/0118529), as applied to claim 11, in view of Chang-Yen et al. (US 2009/0053799).
Zheng et al. teach a device having a processor that images cells for counting, but fail to teach a plurality of magnetic force applicators disposed at a position corresponding to a detection channel that captures a magnetic particle-target substance complex.
Chang-Yen et al. teach a device comprising a plurality of magnetic force applicators that are movable electromagnets (external magnetic field provided by more than one electromagnet, par. 39; electromagnets are movable, par. 39) disposed at a position corresponding to a detection channel (magnets formed on lower wall of a flow channel, par. 39) configured to capture magnetic particle-target substance complexes (magnetic field traps magnetic particles, par. 39; magnetic particles form a complex with target cells, par. 41, 70, 77 and 98), wherein each of the plurality of magnetic force cells attached to magnetic particles (par. 41), wherein each of the plurality of electromagnetic force applicators for a detection channel is disposed at a lower part of a biochip detection surface (par. 39, Fig. 1D), a plurality of magnetic force applicators for a reaction channel that are disposed at a position corresponding to a reaction channel connected to the detection channel and disposed at a lower part of the biochip (reaction module where capture elements confine the magnetic particles, par. 79) and a processor for imaging and counting cells (par. 114), in order to provide a trapping system for detection of target species (par. 70).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Zheng et al. a reaction channel connected to a detection channel, each having movable electromagnets disposed at a lower part of a biochip having a detection surface as taught by Chang-Yen et al., in order to concentrate target cells in a detection area for detection (Chang-Yen, par. 70).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both Zheng and Chang-Yen are similarly drawn to computer-assisted optical imaging and counting of cells on a detection surface.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2014/0118529) in view of Chang-Yen et al. (US 2009/0053799), as applied to claim 15, further in view of Goodwill et al. (US 2011/0089942).
Zheng et al. in view of Chang-Yen et al. teach a plurality of magnetic force applicators for a reaction channel comprising a plurality of electromagnetics, but fail to teach a plurality of magnetic material pairs.
Goodwill et al. teach a plurality of electromagnet pairs (par. 9) for manipulating cells attached to magnetic particles (par. 15), in order to provide physical movement of magnetic objects (par. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Zheng et al. in view of Chang-Yen et al., a plurality of magnetic electromagnetic pairs as taught by Goodwill et al., in order to controlled magnetic field to easily control magnetic fields (par. 9).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Chang-Yen and Goodwill are similarly drawn to manipulation of magnetically labeled cells with electromagnets.
Although Goodwill does not specifically teach sequentially applying electromagnetic force to the magnetic material pairs, this limitation is drawn to a functional limitation of the device and does not impart any structural limitations in the claims.  The prior art must only be capable of performing any recited functional limitations.  The electromagnet pairs taught by Goodwill are the same as claimed and are capable of applying electromagnetic force thereto.  Therefore the electromagnetic force may be applied in any manner including sequentially applying force to each of the pairs.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2014/0118529), as applied to claim 11.
	Zheng et al. teach the light illuminator having a pinhole aperture having a diameter (par. 124) and further comprising a wavelength filter (par. 59, 78 and 102), but fail to teach the specific diameter.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 17 are for any particular purpose or solve any stated problem, and the prior art teaches that the pinhole aperture diameter may be varied depending on the desired wavelength (par. 165).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the imaging art.
With respect to claims 19 and 20, Zheng et al. teach the light irradiator and the image sensor disposed at a distance away from the biochip (sensing surface, Fig. 1B, par. 62) and a resolution of the high-resolution image being 0.34 µm (par. 186), which is within the recited range of 0.3 to 0.7 µm, but fail to teach the specific claimed distances.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 19 and 20 are for any particular purpose or solve any stated problem, and the prior art teaches that the distance of the light irradiator and image sensor may be varied depending on the desired overall size of the device, illumination angle and desired illumination point (par. 64, 67 and 149).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the imaging art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (Machine Learning Based Single-Frame Super-Resolution Processing for Lensless Blood Cell Counting, Sensors, 2016, pgs. 1-16) teach a device comprising a light irradiator, an image sensor that acquires low-resolution images and a processor that acquires a high-resolution image based on reconstructed low-resolution images of shadow images. 
Zheng et al. (Sub-pixel resolving optofluidic microscope for on-chip cell imaging, Lab on a Chip, 2010, pgs. 3125-3129) teach a device comprising a light irradiator, an image sensor that acquires low-resolution images for a region of a biochip and a processor configured to align the low-resolution images and acquire a high-resolution based on reconstructed low-resolution images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1677